Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the communication(s) file on 03/16/2022. There are a total of 18 claims pending in the application; claims 1, 3-4, 7-8, 10-11, 14, 16-17, and 20 have been amended; claims 6, 13, and 19 have been canceled; and claim 21 has been added. 

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 03/16/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

INFORMATION CONCERNING CLAIMS:
Claim Interpretation
1.	Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hida et al. “Hida” (US 2013/0212319 A1) in view of LOH et al. “Loh” (US 2019/0163394 A1).
2. 	In regard to claim 1 Hida teaches: 
“A system (e.g., Fig. 1) comprising: a first memory device;” (e.g., ¶ 0034, NAND memory 30 in Fig. 2).
“a second memory device coupled to the first memory device (e.g., ¶ 0034, buffer 430 in Fig. 2), wherein the second memory device has a lower access latency than the first memory device and is used as a cache for the first memory device;” (e.g., ¶ 0037, WC 431 and RC 432 in Fig 2). The buffer memory 430 shown in Fig. 2 used as cache [e.g., Write Cache (WC) 431 and Read Cache (RC) 432]. Although, not expressly stated by Hida, one having ordinary skilled in art understands that buffer memory or RAM 50 shown in Fig. 1 has lower access latency non$1volatile NAND memory.
 “wherein the processing device is operatively coupled to the first and second memory devices and configured to perform operations comprising: receiving a set of data access requests in a first order;” (e.g., ¶ 0037, The command queue 420 stores the commands received through the host I/F 410).
“executing the set of data access requests in a second order;” (e.g., ¶ 0062, FIG. 6 is a flowchart illustrating an example of the command reordering process according to the first embodiment).
“identifying a type of data dependency associated with the previous outstanding data access request and performing one or more operations associated with the type of data dependency.” (e.g., ¶¶ 0054-0055; Fig. 2 and flowchart in Figs. 6-12). However, Hida does not appear to expressly teach while:
Loh discloses: “a memory sub-system controller comprising a processing device and a content- addressable memory (CAM),” (e.g., ¶ 0025, Fig. 1, the memory controller 105). Loh discloses the memory controller 105 includes a hybrid buffer CAM buffer and RAM buffer. Loh does not expressly teach that memory controller comprises a processing device but teaches controller includes a scheduler and picker coupled to the hybrid buffer and memory 120. The combination of the scheduler and picker represent the processing device recited in the claim.
“responsive to identifying a late data access request of the set of data access request, determining whether the (CAM) in a local memory associated with the processing device includes an indication of a previous outstanding data access request corresponding to an address associated with the late data access request;” (e.g., ¶¶ 0032-0033) Loh discloses memory transactions are stored to the hybrid buffer (e.g., CAM). When a new transaction is received, the address of the new transaction is compared with addresses of transactions previously stored in the CAM. If there is match, indicating the requested transactions addressing the same location in the memory.
“and responsive to determining that the CAM includes an indication of a previous outstanding data access request corresponding to the address associated with the late data access request,” (e.g., ¶¶ 0032-0033) for using CAM to compare the address of a previously requested transaction to the address of a new transaction request to determine whether there is match, indication the two transaction requests addressing the same memory location.
Disclosures by Hida and Loh are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the memory system and method for controlling memory system taught by Hida to include the Content-Addressable Memory (CAM) disclosed by Loh.
The motivation for including the token indices as taught by paragraph [0033] of Loh is searching the CAM for matching entries is a relatively fast process.
Therefore, it would have been obvious to combine teaching of Loh with Hida to obtain the invention as specified in the claim.  
3. 	In regard to claim 8 Hida teaches:
“A method (e.g., ¶ 0002) comprising: receiving a new data access request;” (e.g., ¶ 0067, Fig. 6, it is determined whether a new command is received or the execution).
“identifying a type of data dependency associated with the outstanding data access request and performing one or more operations associated with the type of data dependency,” (e.g., ¶¶ 0054-0055; Fig. 2 and flowchart in Figs. 6-12). However, Hida does not appear to expressly teach while:
Loh discloses: “maintaining a set of read access requests in a first content-addressable memory (CAM);” (e.g., Abstract; ¶ 0019; ¶ 0035; Fig. 4).
“maintaining a set of write access requests in a second first content-addressable memory (CAM);” (e.g., Abstract; ¶ 0016; ¶ 0029; Fig. 4).
“determining whether an outstanding data access request corresponding to an address associated with the new data access request is queued in at least one of the first CAM or the second CAM;” (e.g., ¶¶ 0032-0033) Loh discloses memory transactions are stored to the hybrid buffer (e.g., CAM). When a new transaction is received, the address of the new transaction is compared with addresses of transactions previously stored in the CAM. If there is match, indicating the requested transactions addressing the same location in the memory.
“and responsive to determining that the first CAM and the second CAM include an indication of an outstanding data access request,” (e.g., ¶¶ 0032-0033) for using CAM to compare the address of a previously requested transaction to the address of a new transaction request to determine whether there is match, indication the two transaction requests addressing the same memory location. The motivation for combining is based on the same rational presented for rejection of the independent claim 1. 
4. 	In regard to claim 14 Hida teaches:
A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device operatively coupled to a first memory device and a second memory device (e.g., ¶¶ 0134-0138), performs operations comprising: receiving a set of data access requests in a first order;” (e.g., ¶ 0037, The command queue 420 stores the commands received through the host I/F 410).
“executing the set of data access requests in a second order;” (e.g., ¶ 0062, FIG. 6 is a flowchart illustrating an example of the command reordering process according to the first embodiment).
“identifying a type of data dependency associated with the previous outstanding data access request and performing one or more operations associated with the type of data dependency.” (e.g., ¶¶ 0054-0055; Fig. 2 and flowchart in Figs. 6-12).
“responsive to identifying a late data access request of the set of data access request, determining whether a content-addressable memory (CAM) in a local memory associated with the processing device includes an indication of a previous outstanding data access request corresponding to an address associated with the late data access request;” (e.g., ¶¶ 0032-0033) Loh discloses memory transactions are stored to the hybrid buffer (e.g., CAM). When a new transaction is received, the address of the new transaction is compared with addresses of transactions previously stored in the CAM. If there is match, indicating the requested transactions addressing the same location in the memory.
“and responsive to determining that the CAM includes an indication of a previous outstanding data access request corresponding to the address associated with the new data access request,” (e.g., ¶¶ 0032-0033). The motivation for combining is based on the same rational presented for rejection of the independent claim 1.
5. 	In regard to claims 2, 9, and 15 Hida further teaches:
“responsive to determining that the late data access request is a read access request and that the previous outstanding data access request is a write access request, identifying a read after write (RAW) data dependency;” (e.g., ¶¶ 0054-0055, RAW corresponds to a case in which the succeeding read request overtakes the preceding write request).
“responsive to determining that the late data access request is a write access request and that the previous outstanding data access request is a write access request, identifying a write after write (WAW) data dependency;” (e.g., ¶¶ 0054-0055, WAW corresponds to a case in which the succeeding write request overtakes the preceding write request). 
“and responsive to determining that the late data access request is a write access request and that the previous outstanding data access request is a read access request, identifying a write after read (WAR) data dependency.” (e.g., ¶¶ 0054-0055, WAR corresponds to a case in which the succeeding write request overtakes the preceding read request).
6.	In regard to claims 3, 10, and 16 Hida further teaches:  
“wherein responsive to identifying the RAW data dependency,” (e.g., ¶¶ 0054-0055, RAW).
Loh discloses: “performing the one or more operations comprises executing the late data access request by reading data, from the CAM associated with the previous outstanding data access request.” (e.g., ¶¶ 0032-0033; Figs. 1, 9, and 12). Loh teaches when a request for memory transaction received (e.g., read/write) by the memory controller, the scheduler search the CAM buffer to determine whether a there is matching transaction (e.g., read/write) stored in CAM. If there is, then the stored matching transaction is executed before the received matching transaction (e.g., stored matching is a write transaction and the received matching transaction is a read transaction, read transaction is executed after write transaction (RAW)). 
7. 	In regard to claims 5, 12, and 18 Hida further teaches: 
“wherein responsive to identifying the WAR data dependency,” (e.g., ¶¶ 0054-0055, RAW). 
Loh discloses: performing the one or more operations comprises placing the late data access request in a queue to be executed after the previous outstanding data access request.” (e.g., ¶¶ 0032-0033; Figs. 1, 9, and 12). Loh teaches that when a request for a memory transaction received (e.g., read/write) by the memory controller, the scheduler search the CAM buffer to determine whether a there is a matching transaction (e.g., read/write) stored in the CAM. If there is, then stored matching transaction is executed before the received matching transaction (e.g., stored matching is a Read transaction and the received matching transaction is a Write transaction, write transaction is executed after read transaction (RAW)).

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hida in view of Loh as applied to claims 1, 8, and 14 above, and further in view of Arnold et al. “Arnold” (US 6,470,445 B1).
8. 	In regard to claims 4, 11, and 17 Loh discloses:
“inserting the late data access request into the CAM as a new outstanding data access request.” (e.g., ¶ 0049, Fig. 9, For the example of FIG. 9, CAM 951 stores the newest (i.e. the most recently received) memory transactions that have not yet been issued). However, Hida in view of Loh do not expressly teach while Arnold discloses: 
“wherein responsive to identifying the WAW data dependency, performing the one or more operations comprises deleting the previous outstanding data access request” (e.g., column 11, line 63 to column 12, line 20; Fig. 5) when there is write-after-write (WAW) instruction with no intervening instruction, stall the second (e.g. late) write instruction and cancel first (e.g., previous) write instruction. After canceling the first write instruction, remove or deassert the stall on the second instruction.
Disclosures by Hida, Loh, and Arnold are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the memory system and method for controlling memory system taught by Hida to include the Content-Addressable Memory (CAM) disclosed by Loh; furthermore, to include the canceling first write instruction and the deasserting the second write instruction in WAW memory operation taught by Arnold.
The motivation for including the token indices as taught by paragraph [0033] of Loh is searching the CAM for matching entries is a relatively fast process; furthermore, the motivation for performing the WAW memory operation as taught by column 1, lines 10-15 of Arnold is to detect write-after-write data hazards while executing instructions and efficiently prevents errors from these hazards by canceling some of the instructions associated with the hazards.
Therefore, it would have been obvious to combine teachings of Arnold and Loh with Hida to obtain the invention as specified in the claim.   
     
Claims 7 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hida in view of Loh as applied to claims 1, 8, and 14 above, and further in view of Kauer et al. “Kauer” (US 2016/0299853 A1).
9. 	In regard to claims 7 and 20-21 Hida in view of Loh teach all limitations recited in claims 1, 8, and 14 above but do not appear to teach while Kauer discloses.
“responsive to determining that the CAM does not include the indication of the previous outstanding data access request (e.g., Abstract; ¶ 0029, data structure 202 in Fig. 2 are command linked list stored in CAM; node 0 and 2 represent first or head node/command and do not include previous outstanding data access request), inserting the indication of the late data access request into the CAM as a new outstanding data access request.” (e.g., ¶ 0029, Fig. 2, Head node 0 and 2 first node in the lined list and do not have a previous outstanding data access request; a logic “1” inserted under the head node/command; Fig. 4 and corresponding text description).
Disclosures by Hida, Loh, and Kauer are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the memory system and method for controlling memory system taught by Hida to include the Content-Addressable Memory (CAM) disclosed by Loh; furthermore, to include the commands linked-list data structures stored in CAM taught by Kauer.
The motivation for including the token indices as taught by paragraph [0033] of Loh is searching the CAM for matching entries is a relatively fast process; furthermore, the motivation for including command linked-list as taught by paragraph [0015] of Kauer is to provide a better overall performance due to less cache misses and, therefore, less memory fetches.
Therefore, it would have been obvious to combine teachings of Kauer and Loh with Hida to obtain the invention as specified in the claim.

Response to Remarks
	Applicant arguments have been fully considered and they are persuasive. Therefore, the previous rejections are withdrawn. However, the amendments have changed the scope of claim. The claims are rejected under new ground rejection. The independent claim has been amended to recites the data structure is Content-Addressable Memory (CAM) and further specifies the CAM included as a local memory in the memory controller. The independent claim 1 is now reject under 35 USC 103 is being unpatentable under Hida in view of Loh. The disclosure of Loh has been added to teach that the memory controller comprises CAM. The independent claims 8 and 14 recite similar limitation. It is respectfully submitted that combination Hida, Loh, and other prior arts shown above teach or render obvious all limitations recited in the claims. According, the Examiner maintains his position. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              
May 29, 2022